—In an action, inter alia, to recover damages for personal injuries, the defendant Suzanne Snyder Rose, as Executrix of the Estate of David Snyder, appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated August 31, 2000, which granted the plaintiff’s motion to substitute her as a defendant in place and stead of the defendant “New York City Marshall David Snyder.”
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion to substitute Suzanne Snyder Rose, as Executrix of the Estate of David Snyder, as a defendant in place and stead of the defendant “New York City Marshal David Snyder.” Rose had received letters testamentary while the action was pending. While the plaintiff did not *579satisfactorily explain the lengthy delay in making the motion, in view of the active participation in discovery by Snyder’s former attorney after Snyder’s death, the absence of any showing that the delay prejudiced the decedent’s estate, and the strong public policy that matters should be disposed of on the merits (see, Macomber v Cipollina, 226 AD2d 435; Criaris v Weber, 158 AD2d 502; Egrini v Brookhaven Mem. Hosp., 133 AD2d 610), the motion was properly granted. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.